Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 1 of 11 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------X
POINTERS, CLEANERS & CAULKERS ANNUITY FUND,
PENSION FUND and WELFARE FUND, JOINT
APPRENTICESHIP TRAINING FUND, INTERNATIONAL
MASONRY INSTITUTE, BRICKLAYERS
INTERNATIONAL PENSION FUND, BUILDING                                              Index No.
RESTORATION INDUSTRY PROMOTION FUND, and
JACK ARGILA, in his fiduciary capacity as Trustee,
BRICKLAYERS AND ALLIED CRAFT WORKERS LOCAL
UNION NO. 1, INTERNATIONAL UNION OF                                               COMPLAINT
BRICKLAYERS AND ALLIED CRAFT WORKERS
and LABOR MANAGEMENT RELATIONS COMMITTEE,

                                                     Plaintiffs,

                       - against -

AMERI RERSTORATION, INC. and ASHAN RANJHA,

                                                      Defendants.
------------------------------------------------------------------------------X

        Plaintiffs, Board of Trustees of the Pointers, Cleaners & Caulker Annuity Fund, Pension

Fund and Welfare Fund (herein-after referred to as the “FUNDS” or collectively referred to as

“PLAINTIFFS”), by their attorneys Law Offices of William Rothberg as and for its Complaint

against the Defendants, allege as follows:



                                     JURISDICTION AND VENUE

        1.       This action arises under the Labor Management Relations Act, as amended

(hereinafter referred to as the "Taft-Hartley Act") (29 U.S.C.S. ¶185(a)) and under §502 of the

Employee Retirement Income Security Act of 1974 (hereinafter referred to as "ERISA") (29

U.S.C.A. 1132). Jurisdiction is founded on the existence of questions arising thereunder.

        2.       Venue properly lies in this District under the provisions of 502(e)(2) of ERISA

(29 U.S.C. Section 1132(e)(2)) and Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185)

and 28 U.S.C. Section 1391(b).
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 2 of 11 PageID #: 2




       3.      This action is brought by the respective Trustees of the FUNDS in their fiduciary

capacities for injunctive relief, and other equitable relief under ERISA and for breach of a labor

contract to secure performance by an Employer of specific statutory and contractual obligations

to pay contributions due and to submit, permit and cooperate in the conduct of an audit.



                                           PARTIES

       4.      Plaintiffs, Pointers, Cleaners & Caulkers Annuity Fund (“Annuity Fund”),

Pension Fund (“Pension Fund”) and Welfare Fund (“Welfare Fund”), Joint Apprenticeship

Training Fund (“JAT”) International Masonry Institute (“IMI”), Bricklayers International

Pension Fund (“IPF”) (hereinafter collectively referred to as the “FUNDS”), are each an

"employee benefit plan" within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

a "multiemployer plan" within the meaning of Section 3(37) of ERISA, 29 U.S.C. § 1002(37),

which are administered by Trustees pursuant to the terms and provisions of Agreements and

Declarations of Trust. The FUNDS have been established pursuant to a Collective Bargaining

Agreement (hereinafter referred to as the “AGREEMENT”), heretofore entered into between the

POINTERS, CLEANERS & CAULKERS LOCAL UNION NO. 1 of the INTERNATIONAL

UNION OF BRICKLAYERS and ALLIED CRAFTSMEN                        (hereinafter referred to as the

“UNION”), and certain Employers and/or Employer Associations, whose members employ

members of the UNION, and are required to be maintained and administered in accordance with

the provisions of the Taft-Hartley Act, ERISA, and other applicable state and federal laws. The

FUNDS maintain their offices and are administered in the County of Queen, State of New York.

       5.      Plaintiff, JACK ARGILA (hereinafter referred to as “ARGILA”) is the Chairman

of the Board of Trustees for the FUNDS, FUNDS Administrator and a fiduciary within the

meaning of Section 3(21)(A) of ERISA, 29 U.S.C. Section1002(21)(A), of the FUNDS. The
                                                2
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 3 of 11 PageID #: 3




Trustees of the FUNDS have authorized ARGILA to bring this action on their behalf. He is also

a Trustee of the IMI. The Trustees of the Local 1 Funds have authorized ARGILA to bring this

action on their behalf, as have the Trustees of the Building Restoration Industry Promotion Fund

(“BIPF”), IMI and IPF. As President of Local 1, ARGILA is also authorized to sue to collect

wage assignments that have not been remitted by employers to Local 1 and the International

Union.

         6.      Defendant, AMERI RESTORATION, INC. (hereinafter referred to as the

“CORPORATION”), is an Employer engaged in an industry affecting commerce, who employs

or   has      employed   employees   included   within   the   AGREEMENT      whereunder     the

CORPORATION is required to make contributions to the FUNDS as therein required, as a

signatory to such agreement or agreements or by separate Memorandum of Agreement or Project

Labor Agreement entered into by the CORPORATION and the FUNDS. During all relevant

time, the CORPORATION transacted business within the State of New York, and maintains its

principal place of business at 201 Sprain Road, Scarsdale, NY 10583.

         7.      Defendant, ASHAN RANJHA (hereinafter referred to as “RANJHA”), is a

natural person and is the owner and president of AMERI RESTORATION, INC.                   Upon

information and belief, RANJHA exercises authority or control respecting the management or

disposition of plan assets that should have been held in trust by the CORPORATION and

remitted to the FUNDS, and is a fiduciary within the meaning of ERISA, 29 U.S.C.

§1002(21)(A).

                                        BACKGROUND

         8.      The FUNDS provide fringe benefits to eligible employees, retirees and their

dependents, including but not limited to payments for hospitalization, medical care, life



                                                3
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 4 of 11 PageID #: 4




insurance, annuity, pension, education and training, industry promotion and Union dues check-

off on behalf of the employees from the CORPORATION.


       9.      The FUNDS are authorized to collect contributions on behalf of the employees of

the CORPORATION.


       10.     The CORPORATION executed Project Labor Agreements (“PLAs”) to perform

construction work on several New York City and New York State buildings. The PLAs bound

the CORPORATION to the AGREEMENT with the UNION and obligated to pay benefit

contributions to the FUNDS for all hours worked by its employees within the jurisdiction of the

UNION as well as comply with all other terms of the AGREEMENT.


       11.     The CORPORATION has failed to adequately respond to the FUNDS’ demands

for payment of contributions owed, and for an audit of its books and records.


       12.     The Trustees as fiduciaries of the FUNDS are authorized to maintain suit as

independent legal entities under Section 502(d)(1) of ERISA (29 U.S.C. Section 1132(d)(1)) and

are obligated to bring actions to enforce the provisions of the AGREEMENT and Trust

Indentures that concern the protection of employee benefit rights.



                        AS AND FOR A FIRST CAUSE OF ACTION

       13.     The FUNDS repeat, reiterate and reallege each and every allegation contained in

paragraphs “1” through “12” of this COMPLAINT as if fully set forth at length herein.

       14.     The CORPORATION executed PLA Agreements and remains a party to the

AGREEMENT with the UNION, and therefore obligated to comply with its terms.



                                                4
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 5 of 11 PageID #: 5




       15.     Pursuant to the AGREEMENT and the TRUST, the CORPORATION is required

to permit and cooperate with the FUNDS and/or their designated agents or representatives in an

audit of the CORPORATION’S books and records in order to verify the accuracy of the

contribution reports and their compliance with the terms of the AGREEMENT as they relate to

the FUNDS. Furthermore, the CORPORATION is required to pay amounts found due and

owing along with audit costs.

       16.     Accordingly, an audit was conducted of the books and records of the

CORPORATION for the period September 1, 2016 through June 30, 2019, which showed a total

sum owed to the FUNDS of $92,245.00, of which $1,033.00 has been paid, leaving a balance

due to the FUNDS by the CORPORATION of $91,212.00. The CORPORATION agreed to pay

the balance due but, despite a multitude of efforts and requests by the FUNDS, has failed to enter

into a written agreement or to pay the contributions owed.

       17.     The FUNDS have no adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless the CORPORATION, its officers,

employees, servants and agents are ordered to immediately pay the monies due.

       18.     The failure, refusal or neglect of the CORPORATION to make the required

payments to the FUNDS constitutes a violation of the AGREEMENT between the

CORPORATION and non-party UNION, with respect to which the FUNDS are third party

beneficiaries and constitutes a violation of §515 of ERISA (29 U.S.C. §1145).

       19.     Accordingly, the CORPORATION is liable to the FUNDS for the audit balance

remaining due of $91,212.00.



                      AS AND FOR A SECOND CAUSE OF ACTION

       20.     Plaintiffs repeat, reiterate and reallege each and every allegation contained in
                                                 5
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 6 of 11 PageID #: 6




paragraphs “1” through “19” of this COMPLAINT as if fully set forth at length herein.

       21.     Section 515 of ERISA (29 U.S.C. §1145) requires employers to pay fringe benefit

contributions, with interest if said contributions are not timely paid, in accordance with the terms

and conditions of Collective Bargaining Agreements.

       22.     Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon a finding of

an employer violation of §515 of ERISA (29 U.S.C. Section 1145), the Court shall award to the

FUNDS the unpaid fringe benefit contributions, plus statutory damages and interest on the

unpaid principal amount due, both computed at a rate set forth in the United States Internal

Revenue Code (26 U.S.C. Section 6621), together with reasonable attorneys’ fees and costs and

disbursements incurred in the action.

       23.     Article XV, Section 7(e) of the AGREEMENT provides that if an Employer is

untimely in its payments of fringe benefit contributions to the FUNDS it shall pay interest at a

rate of ten percent (10%) per annum.

       24.     A balance of contributions due from the CORPORATION to the FUNDS remains

due in the amount of $91,212.00, pursuant to the September 1, 2016 through June 30, 2019 audit.

Interest has been calculated at the rate of 10% per annum for the 23 month period of July 2019

through June 2021, in the sum of $17,412.38.

       25.     Accordingly, the CORPORATION is liable to the FUNDS for the payment of

interest of $17,412.48, and for additional interest to the date of judgment, plus statutory

damages, together with reasonable attorney’s fees, costs and disbursements incurred in this

action, pursuant to §502 of ERISA (29 U.S.C. §1132).



                        AS AND FOR A THIRD CAUSE OF ACTION
       26.     The FUNDS repeat and reallege each and every allegation contained in

                                                 6
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 7 of 11 PageID #: 7




paragraphs “1” through “25” of this COMPLAINT, as if more fully set forth at length herein.

       27.     Section 515 of ERISA (29 U.S.C. §1145) requires Employers to pay fringe

benefit contributions in accordance with the terms and conditions of collective bargaining

agreements.

       28.     Failure to pay or timely pay the fringe benefit contributions and/or submit the

contribution reports owed as a result of work performed by individual employees of the

CORPORATION constitutes a violation of §515 of ERISA (29 U.S.C. §1145).

       29.     Section 502 of ERISA (29 U.S.C. §1132) provides that, upon a finding of an

employer in violation of §515 of ERISA (29 U.S.C. §1145), the Court shall award payment of

the unpaid fringe benefit contributions, plus statutory damages on the unpaid principal computed

at a rate set forth in the United States Internal Revenue Code (26 U.S.C. §6621), together with

reasonable attorney’s fees and costs and disbursements incurred in the action.

       30.     Accordingly, the CORPORATION is liable to the FUNDS for the amount

determined by audit, the balance of which is $91,212.00, along with 20% statutory damages,

calculated at $18,242.40, together with reasonable attorney’s fees, interest through the date of

judgment, costs and disbursements incurred in this action, pursuant to §502 of ERISA (29 U.S.C.

§1132).


                      AS AND FOR A FOURTH CAUSE OF ACTION

       31.     The FUNDS repeat and reallege each and every allegation contained in

Paragraphs “1” through “30” of this COMPLAINT, as if more fully set forth at length herein.

       32.     The AGREEMENT binds CORPORATION and/or RANJHA directly to the

provisions of the Agreement and Declaration of Trust for each of the FUNDS (Welfare, Pension,

Annuity, individually), as though the Employer had actually signed the individual documents,

                                                7
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 8 of 11 PageID #: 8




and further binds Employer to all actions taken by the Trustees of each of the FUNDS pursuant

to said Agreements and Declaration of Trust, as amended and their respective Plans, as amended.

       33.     The Agreement and Declaration of Trust for each of the FUNDS provides in

relevant part that “The assets of the Trust Fund shall not revert or be used for or inure to the

benefit of any of the Employers…” and that, “all contributions required from an Employer shall,

after their due date and until their payment over in full by the Employer to the Trust Fund[s], be

deemed to constitute a trust fund in the possession of such Employer; and said Employer shall be

responsible and liable therefore as a fiduciary.”

       34.     RANJHA is a fiduciary under ERISA, 29 U.S.C. §1002(21)(A), with respect to

the FUNDS, to the extent he exercises authority or control respecting management or disposition

of FUNDS’ assets on behalf of CORPORATION.

       35.     Upon information and belief, RANJHA is the President of Ameri Restoration, Inc.

and exercised control over the activities and operations of CORPORATION, exercised

“authority or control respecting management or disposition” over certain assets of the FUNDS

within the meaning of 29 U.S.C. §1002(21)(A), exercised the authority to sign checks on behalf

of CORPORATION including checks which should have been submitted to the FUNDS for

contributions, determined whether or not CORPORATION made contributions to the FUNDS,

determined whether or not CORPORATION used assets of the FUNDS to pay other obligations

of the CORPORATION, determined whether or not the CORPORATION transferred assets of

the FUNDS to himself.

       36.     RANJHA’s failure to remit contributions due and owing from CORPORATION

to the FUNDS for the audit period September 1, 2016 through June 30, 2019, in the sum of

$91,212.00, constitutes a violation of the Agreement and Declaration of Trust and ERISA

fiduciary duties, 29 U.S.C. §1104.
                                                    8
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 9 of 11 PageID #: 9




       37.     Pursuant to 29 U.S.C. §1109(a), RANJHA is personally liable to make good any

losses to the FUNDS resulting from each such breach of fiduciary duty and to restore any profits

which would have been made through use of assets of the FUNDS.

       38.     Accordingly, pursuant to 29 U.S.C. §1109(a) and 1132(g)(1), the FUNDS are

entitled to recover from RANJHA the following: a) the balance of money due and owing for the

audit period September 1, 2016 through June 30, 2019, in the sum of $91,212.00; b) interest on

delinquent contributions for period July 2019 through June 2021, in the minimum sum of

$17,412.38; c) statutory damages for the period September 2016 through June 2019, in the sum

of $18,242.40; d) reasonable attorney’s fees, costs, and expenses; and e) such other legal or

equitable relief as the court deems appropriate.



                        AS AND FOR A FIFTH CAUSE OF ACTION

       39.     The FUNDS repeat and reallege each and every allegation contained in

paragraphs “1” through “38” of this COMPLAINT, as if more fully set forth at length herein.

       40.     Pursuant to the terms and conditions of the AGREEMENT, the CORPORATION

is required to timely pay and/or submit fringe benefit contributions and/or reports to the FUNDS

for so long as the CORPORATION remains obligated to do so pursuant to the AGREEMENT.

       41.     The CORPORATION has failed to timely pay fringe benefit contributions and/or

submit reports to the FUNDS and is currently in breach of its obligations under the

AGREEMENT. The prior conduct of the CORPORATION demonstrates a significant likelihood

that it will continue to breach the terms of the AGREEMENT.

       42.     The FUNDS have no adequate remedy at law to insure that the CORPORATION

will adhere to the terms of the AGREEMENT.



                                                   9
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 10 of 11 PageID #: 10




       43.      The FUNDS will suffer immediate and irreparable injury unless the

CORPORATION, its officers, agents, servants and employees are enjoined from failing, refusing

or neglecting to pay the required monetary contributions and/or submit reports and cooperate in

the conduct of audits for so long as the CORPORATION remains obligated to do so pursuant to

the AGREEMENT.

       44.      Accordingly, the FUNDS request this Court issue an injunction permanently

enjoining the CORPORATION, its officers, agents, servants, employees and all persons in active

concert or participation with them who receive actual notice of the Order by personal service or

otherwise from failing, refusing or neglecting to pay the required contributions and/or submit

reports for the term of the AGREEMENT.



       WHEREFORE, Plaintiff, FUNDS respectfully request Judgment against Defendants,

AMERI RESTORATION, INC. and ASHAN RANJHA, as follows:

             (a) Payment of $91,242.00 found due and owing as a result of audit of the books and

                records of the CORPORATION for the period September 1, 2016 through June

                30, 2019; and

             (b) Payment of interest in the minimum sum of $17,412.38 for the period July 2019

                through June 2021; and

             (c) Payment of statutory damages in the sum of $18,242.40; and

             (d) Further statutory damages on all amounts now due and any which accrue during

                the pendency of this action, reasonable attorney’s fees, interest on unpaid

                principal, costs and disbursements incurred in this action, pursuant to §502 of

                ERISA (29 U.S.C. §1132); and



                                               10
Case 1:21-cv-03651-FB-RLM Document 1 Filed 06/29/21 Page 11 of 11 PageID #: 11




          (e) An Order permanently enjoining the CORPORATION, its officers, agents,

             servants, employees and all persons in active concert or participation with them,

             who receive actual notice of the Order by personal service or otherwise for so

             long as they remain obligated to contribute to the FUNDS as a result of failing,

             refusing or neglecting to pay and/or submit the required monetary contributions

             and/or reports, and requiring them to permit and cooperate in the conduct of

             audits in accordance with the applicable AGREEMENT for so long as they are

             obligated to do so pursuant to the applicable AGREEMENT; and

          (f) Retaining jurisdiction over this matter pending compliance with its Order; and

          (g) For such other and further relief as to the Court deems appropriate.

Dated: Brooklyn, New York
       June 29, 2021
                                                           Respectfully submitted,

                                                           /s/ Sylvie Straus-Figueroa
                                                           Sylvie Straus-Figueroa, Esq.
                                                           Law Offices of William Rothberg
                                                           Attorney for Plaintiffs
                                                           16 Court Street, Suite 2200
                                                           Brooklyn, NY 11241
                                                           (718) 624-2200

To Defendants:       AMERI RESTORATION, INC. and ASHAN RANJHA
                     201 Sprain Road
                     Scarsdale, NY 10583

                     ASHAN RANJHA
                     201 Sprain Road
                     Scarsdale, NY 10583




                                              11
